UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 2ler37 (DLC)

 

_y- : ORDER
CAREEM JOSEPH and TYREKE GORDON,

Defendant.

DENTSE COTE, District Judge:

On February 19, 2021, the trial in this case was set to
begin on September 7, 2021. The Southern District of New York
has reconfigured courtrooms and other spaces in its courthouses
to allow criminal jury trials to proceed as safely as possible
during the COVID-19 pandemic. On June 1, the Clerk’s Office
notified district judges of the dates on which jury selection
could commence during the months of July through September 2021
in the reconfigured spaces. Accordingly, the parties are hereby

NOTIFIED that the trial in this action will commence with
jury selection on September 8, 2021. It is hereby

ORDERED that the Voir Dire requests and Requests to Charge
for these two defendants are due on August 27, 2021 at 12:00 PM.

IT IS FURTHER ORDERED that a final pretrial conference will
occur on September 7, 2021 at 10:00 AM in Courtroom 18B, 560

Pearl Street.

 
The Court's Individual Rules of Trial Practice in Criminal

Cases are enclosed.

Dated: New York, New York
June 2, 2021

Lease Lae

DENISE COTE
United States District Judge

 
